Case: 1:17-cv-00137-GHD-RP Doc #: 58 Filed: 03/16/21 1 of 1 PagelD #: 2338

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TRAVON DEANGELO BROWN PETITIONER
Vv. No. 1:17CV137-GHD-RP
SUPERINTENDENT JACQUELINE BANKS, ET AL, RESPONDENTS

ORDER DENYING PETITIONER’S MOTION [47]
FOR A CERTIFICATE OF APPEALABILITY

This matter comes before the court on the motion [47] by the petitioner for a Certificate of
Appealability. As the court has previously found that a Certificate of Appealability is not warranted

in this case, the instant motion is DENIED.

we

SO ORDERED, this, the / b day of March, 2021.

SENIOR UNITED STATES DISTRICT JUDGE
